++

REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL - PATRIE

SDENCE DE LA REPUBLIQUE L
08 JU 2014 [oui |
PRESIDENCY OF THE REPUBL

Vu
Vu

Vu

Vu

Vu

Vu

Vu

Vu

Vu

161
DECRET N°2 0 À 412" pmou 2 1 JUL 20
portant incorporation au domaine privé de l'Etat et
classement en Unité Forestière d'Aménagement
(UFA) d’une portion de forêt de 31 803 ha dénommée
UFA 10.027.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution ;

l'ordonnance n° 74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977;

l'ordonnance n° 74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n° 77/2 du 10 janvier 1977 ;

la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, son décret d'application n°95/531/PM du 23 août 1995 ;

le décret n° 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ;

le décret n° 92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;

le décret n° 2011/408 du 09 décembre 2011 portant organisation du
Gouvernement ;

le décret n° 2011/409 du 09 décembre 2011 portant nomination d'un Premier
Ministre, Chef du Gouvernement ;

le dossier technique y afférent,

DECRETE:

ARTICLE 1°’.- Est, pour compter de la date de signature du présent décret, incorporée au
domaine privé de l'Etat au titre de forêt de production et classée en Unité Forestière
d'Aménagement (UFA) dénommée UFA 10 027, la portion de forêt d'une superficie de
31 803 hectares, située dans le Département du Haut-Nyong, Région de l'Est et délimitée
ainsi qu'il suit :

Le point A dit de base de cette forêt se trouve sur la confluence de la rivière Eboyé

avec un affluent gauche non dénommé.

Au Nord et au Nord-Est :

+ Du point À, suivre Eboyé en aval sur 1,44 km pour atteindre le point B de
confluence avec un affluent de droite non dénommé ;

+ Du point B (426390 ; 315515), suivre en amont cet affluent sur 1,94 km pour
atteindre le point C situé sur sa source.

+ Dupoint C (425386 ; 314042), suivre la droite CD=1,12 km et de gisement 106
degrés pour atteindre le point D situé sur la source de Lébé ;
+ _ Du point D (426458 ; 313726), suivre en aval Lébé sur 30,71 km pour atteindre
le point E situé sur sa confluence avec Lopia.

A l'Est et au Sud :

+ Du point E (450949 ; 303644), suivre en amont Lopia sur 13,75 km pour
atteindre sa confluence avec une rivière non dénommée, puis cette rivière en
amont sur 1,43 km pour atteindre le point F situé sur son cours ;

+ Du point F (437059 ; 300775), suivre la droite FG= 0,71 km et de gisement 257
degrés pour atteindre le point G situé sur le cours d’eau de Lolobyé ;

+ Du point G (436365 ; 300610), suivre en amont Lolobyé sur 1,18 km pour
atteindre sa confluence avec un cours d'eau non dénommé, puis ce cours d'eau
en amont sur 4,11 km pour atteindre sa source d'où le point H ;

+ Du point H (431743 ; 299318), suivre les droites :
-  HI=1,13 km et de gisement 223 degrés, | (430972 ; 298499) ;

- = 1,05 km et de gisement À 195 degrés, J (430706 ; 297481) situé sur
la source d’une rivière également appelée Lolobyé ;

A L'OUEST :

+ Du point K (419521 ; 290802), suivre en amont cetal RE B&NECY,0E Ki BEBHBLAC
atteindre le point L situé sur sa source ;

+ Du point L (419560 ; 300912), suivre les droites :
- LM = 0,49 km et de gisement 61 degrés, M (419989 ; 301146) ;
- MN = 2,93 km et de gisement 19 degrés, N (420944 ; 303915) ;
- NO = 1,63 km et de gisement 91 degrés, O (422574 ; 303893) ;
- OP =1,19 km et de gisement 32 degrés, P (423197 ; 304906) ;
- PQ = 2,08 km et de gisement 348 degrés, Q (422769 ; 306937) ;
- _QR = 1,99 km et de gisement 31 degrés, R (423781 ; 308650) ;

- RS = 4,22 km et de gisement 355 degrés, S (423421 ; 312853) situé sur
la confluence de deux rivières non dénommées ;

+ _ Du pointS, suivre en aval cette rivière sur 1,43 km pour atteindre le point T situé
Sur sa confluence avec un affluent non dénommé de Léa

+ Du point T (422967 ; 314140), suivre en amont cet affluent sur 1,39 km pour
atteindre le point U (423984 ; 314907) situé sur sa confluence avec un affluent
non dénommé, puis suivre en amont cet affluent sur 0,80 km pour atteindre le
point V situé sur sa source ;

+ Du point V (424538 ; 315465), suivre la droite VA = 0,79 km et de gisement 46
degrés du pour atteindre le point A dit de base.

La zone forestière ainsi délimitée couvre une superficie de trente un mille huit
cent trois (31 803) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité, Forestière
d'Aménagement 10 027, est affecté à la production des bois d'œuvre.

(2) Les populations continuent à exercer dans la forêt ainsi classée,
leurs droits d'usage portant sur la collecte des produits forestiers non ligneux, les plantes
médicinales, le ramassage du bois de chauffage et la classe traditionnelle à l'exception
des espaces protégées.

(3) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration et

de l'approbation du plan d'aménagement de ladite Unité Forestière d'Aménagement,
conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
conformément au plan d'aménagement arrêté par le Ministre chargé des forêts. '

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en français
et en anglais./-

Yaoundé, le 2 1 JUL 2014

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

